Citation Nr: 1825326	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to an effective date prior to July 9, 2010, for the award of service connection for bilateral hearing loss.

7.  Entitlement to an effective date prior to July 9, 2010, for the award of service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from December 1981 to December 1984, January 2005 to September 2006, and October 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issues of entitlement to service connection for a left shoulder disorder and a bilateral knee disorder, and a rating in excess of 10 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew, on the record during his February 2018 Board hearing, the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Prior to the promulgation of a decision by the Board, the Veteran withdrew, on the record during his February 2018 Board hearing, the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for bilateral hearing loss.

3.  Prior to the promulgation of a decision by the Board, the Veteran withdrew, on the record during his February 2018 Board hearing, the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for tinnitus.

4.  The Veteran's currently diagnosed hypertension had its onset during his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal as to the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal as to the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for tinnitus by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

4.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran withdrew the issues of entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to an effective date prior to July 9, 2010, for the award of service connection for bilateral hearing loss and tinnitus on the record at the February 2018 Board hearing.  Consequently, there remain no allegations of errors of fact or law for appellate consideration with regard to such issues.  Accordingly, the Board does not have jurisdiction to review the appeal of such issues and they are dismissed.

II. Service Connection for Hypertension

As the Board's decision to grant service connection for hypertension constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hypertension had its onset in service.  Specifically, at his Board hearing, he testified that, while on deployment in Kuwait, he was acting as a test subject for medical training purposes and, over a two week period, his blood pressure readings consistently showed hypertensive levels.  He further testified that he was diagnosed with hypertension while in service, and his blood pressure was monitored at such time.  He reported that his hypertension was not treated with medication at such time, but, following a myocardial infarction in July 2011, he has been taking daily medication for his hypertension.

As an initial matter, the Board notes that the Veteran has a current diagnosis of hypertension.  In this regard, a July 2012 VA examination report and VA treatment records dated through August 2017 reflect such a diagnosis and treatment with medication.  Thus, the first element of service connection has been met.

Furthermore, the Veteran's service treatment records (STRs) contain high blood pressure readings on numerous occasions, to include some high enough to be considered hypertensive for VA purposes.  However, the record does not reflect these readings were taken two or more times on at least three different days.  See 38 U.S.C. § 4.104, Diagnostic Code 7101, Note 1.  Nevertheless, medical records from the National Naval Medical Center during the Veteran's active service show a diagnosis of essential hypertension.  Specifically, a May 2006 record includes a diagnosis of essential hypertension and noted a presyncopal episode (noted elsewhere in STRs), which occurred 4 years prior per the Veteran's report.   

Additionally, at a July 2012 VA examination, the examiner noted a diagnosis of hypertension from 2003 based on the Veteran's report of his blood pressure readings taken during service; however, records of such readings were not available to the examiner.  The Veteran's blood pressure readings at the time of the examination were normal; however, the examiner noted the Veteran controls his condition with medication.  

Based on the foregoing, the Board finds that service connection for hypertension is warranted as such disease had its onset during service.  In this regard, such was diagnosed in service in May 2006 and the Veteran has competently and credibly reported high blood pressure readings since such time with the prescription of medication in July 2011.  Therefore, the probative evidence of record, particularly the Veteran's reports of the treatment for and onset of his hypertension, especially when considered with the correlating medical evidence showing an in-service diagnosis, support the claim for service connection for hypertension.  Therefore, the finds that service connection for such disorder is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an effective date prior to July 9, 2010, for the award of service connection for tinnitus is dismissed.

Service connection for hypertension is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In regard to the Veteran's claim for service connection for a left shoulder disorder, he testified at his February 2018 Board hearing that he injured his shoulder while bench pressing in service.  Of record is an August 2009 MRI report, which shows mild tendinosis and mild subacromial-subdeltoid bursitis with mild acromioclavicular osteoarthritis.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded a VA examination to determine the nature and etiology of his left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In regard to the Veteran's claim for service connection for a bilateral knee disorder, he underwent a VA examination in May 2012.  At such time, the examiner opined that the Veteran did not have a current diagnosis related to his treatment for knee synovitis during service.  In this regard, the examiner noted a diagnosis of bilateral osteoarthritis, but also included x-ray findings that were normal and showed no indication of a disability.  In order to resolve any confusion, the examiner submitted an August 2012 addendum in which she stated that her note of a diagnosis of osteoarthritis of the bilateral knees was based on the Veteran's report.  She further stated that the Veteran did not have any pathology to suggest a current diagnosis, and did not in fact have a knee condition related to service.

However, after the August 2012 addendum, the Veteran submitted additional service treatment records, including an MRI report from January 2007, which showed mild degenerative change in the patellofemoral joint and focal partial thickness cartilage defect in the region of the patellar apex in the right knee and mild osteoarthritis, chondromalacia patella, possible chronic partial ACL tear, patellar tendinosis, and synovitis of the left knee.  Included in these medical records is a handwritten note from the May 2012 examiner stating the current x-rays did not show any knee conditions; however, she is not qualified to read MRI results and  VA should consider such results in making a decision.  

Furthermore, at his February 2018 Board hearing and in documents of record, the Veteran reported knee pain starting in service and continuing to the present.  He testified that he has never sought treatment for such pain, preferring to self-treat.  

Based on the foregoing, the Board finds that the record has conflicting information as to whether the Veteran has a current disability of his bilateral knees, and if so, whether such is related to his military service, to include his in-service complaints and treatment.  Accordingly, the Veteran should be provided a new examination to determine if he has a current bilateral knee disability, and if so, whether such is related to service.

Finally, in regard to the Veteran's claim for an initial compensable rating for his service-connected bilateral hearing loss, he testified that his hearing loss has gotten worse over time, to include since his most recent VA examination conducted in July 2012.  In this regard, he testified that he has trouble hearing coworkers and patients at the hospital where he works.  He testified that he cannot wear hearing aids and a stethoscope at the same time so he often has to ask people to repeat themselves and to speak louder.  He finds it quite embarrassing to miss what people say, and the need to ask people to repeat themselves is very frustrating.  Finally, he testified that his children get frustrated with him because he can't hear what they are saying.

Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's hearing loss, that it has been nearly six years since the Veteran was last examined, and the Veteran has reported worsening in his hearing, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the Veteran testified that he has been treated for his left shoulder disorder by a private facility, the University Health System.  He indicated that recent MRI's were completed during such treatment.  However, such records are not on file.  Furthermore, the record reflects that he receives ongoing VA treatment.   Thus, on remand, the Veteran should be asked to identify any outstanding records relevant to the claims remanded herein and, thereafter, all identified treatment records, to include updated VA treatment records dated from August 2017 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remanded herein.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those pertinent to his left shoulder disorder from University Health System, and VA treatment records dated from August 2017 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his left shoulder disorder.  The examiner should review the record, to specifically include the August 2009 MRI report, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A) The examiner should identify all current left shoulder disorder(s). 

(B) For each currently diagnosed left shoulder disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include a weight-lifting injury as he described at the February 2018 Board hearing. 

(C) If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's separation from active service in March 2007 and, if so, describe the manifestations.

A rationale should be provided for any opinion offered.  

3. Afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed bilateral knee disorder(s).  The examiner should review the record, to specifically include the January 2007 MRI report showing diagnoses referable to both knees, and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

(A) The examiner should identify all current left and/or right knee disorder(s). 

(B) For each currently diagnosed left and/or right knee disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his in-service complaints and treatment. 

(C) If arthritis is diagnosed, the examiner should offer an opinion as to whether it manifested within one year of the Veteran's separation from active service in March 2007 and, if so, describe the manifestations.

A rationale should be provided for any opinion offered.  

4. The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.     

A rationale should be provided for any opinion offered.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


